Citation Nr: 0901163	
Decision Date: 01/12/09    Archive Date: 01/22/09

DOCKET NO.  07-22 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a prostate 
disability, claimed as secondary to exposure to radiation.

2.  Entitlement to service connection for chronic cough, 
claimed as secondary to exposure to radiation.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from November 1959 to 
February 1962.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from May 2006 and October 2006 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.  In September 2008, the veteran 
testified before the undersigned Veterans Law Judge at a 
Board hearing at the RO.  A transcript of that hearing has 
been incorporated into the claims file. 

The issue of entitlement to service connection for a chronic 
cough disability, claimed as secondary to exposure to 
radiation, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if any action is required on his part.


FINDING OF FACT

The veteran's benign prostatic hypertrophy was manifested 
many years after service and is not otherwise related to 
service, to include alleged exposure to ionizing radiation.


CONCLUSION OF LAW

Benign prostatic hypertrophy was not incurred in or 
aggravated by the veteran's active military service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.311 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits.  In 
this case, the RO furnished VCAA notice to the veteran with 
respect to the issue of entitlement to service connection for 
a prostate disability in March 2006.  As this letter was 
prior to the May 2006 and October 2006 rating decisions on 
appeal, the express requirements set out by the Court in 
Pelegrini have been satisfied.  Regarding this claim on a 
secondary basis, that is, that the veteran's prostate 
condition is secondary to radiation exposure, the veteran was 
not furnished VCAA notice until July 2006, which is prior to 
the October 2006 rating decision which denied the claim on 
this basis.  Thus, the express requirements in Pelegrini have 
been satisfied.

VA has fulfilled its duty to notify the appellant in this 
case.  In letters dated in July 2006 and October 2007, the RO 
informed the appellant of the evidence needed to substantiate 
his claim of entitlement to service connection for a prostate 
disability on both a direct and secondary basis, and which 
party was responsible for obtaining the evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the claimant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, supra.  In regard to the claim of service 
connection for a prostate disability, the Board finds that 
the veteran is not prejudiced by a decision at this time 
since the claim is being denied.  Therefore, any notice 
defect, to include the degree of disability or an effective 
date, is harmless error since no disability rating or 
effective date will be assigned.  Moreover, the veteran was 
notified of the disability rating and effective date elements 
in letters dated in March 2006 and October 2007.

The Board also finds that all necessary assistance has been 
provided to the appellant with respect to this claim 
including requesting information from the appellant regarding 
pertinent medical treatment he may have received for his 
prostate disability and requesting records from the 
identified providers.  The Board acknowledges that the 
veteran has not had a VA examination specifically for this 
claim.  The case of McLendon v. Nicholson, 20 Vet. App. 79 
(2006), held that an examination is required when (1) there 
is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and (4) 
insufficient evidence to decide the case.  The Board 
concludes an examination is not needed for this claim because 
there is no probative evidence of radiation exposure or 
inservice prostate problems, or an indication that this 
claimed disability may be related to service.  See Duenas v. 
Principi, 18 Vet. App. 512, 519 (2004) (finding no 
prejudicial error in Board's statement of reasons or bases 
regarding why a medical opinion was not warranted because 
there was no reasonable possibility that such an opinion 
could substantiate the veteran's claim because there was no 
evidence, other than his own lay assertion, that " 
'reflect[ed] that he suffered an event, injury[,] or disease 
in service' that may be associated with [his] symptoms").  
Accordingly, it was not necessary to obtain a medical 
examination or medical opinion in order to decide this claim.  
Furthermore, as is explained in more detail below, there is 
no (competent) evidence that the veteran's benign prostatic 
hypertrophy may be considered radiogenic in nature.  
Consequently, the presumptive provisions of 38 C.F.R. 
§ 3.309(d)(2) and special development procedures of 38 C.F.R. 
§ 3.311 do not apply.  Lastly, the appellant was provided 
with the opportunity to testify at a Board hearing which he 
attended in September 2008.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim of entitlement to service connection for a prostate 
disability and that adjudication of this claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  The appeal is now ready to be 
considered on the merits with respect to this issue.

II.  Facts

The veteran's Enlisted Qualification Record (VA Form 20) 
lists his occupational specialties as that of an ammunition 
storage specialist and an infantry indirect fire crewman.  
His separation record (DD Form 214) lists his military 
occupational specialty as that of a heavy weapons 
infantryman.  It also shows that he had no foreign or sea 
service.

The veteran's service treatment records are devoid of 
complaints or treatment related to prostate problems.  He was 
noted to have a normal clinical evaluation of the 
genitourinary system at his January 1962 separation 
examination.  

A February 1966 periodic examination report for the United 
States Army Reserves similarly notes that the veteran had a 
normal clinical evaluation of the genitourinary system.  

Private hospital records from Baptist Memorial Hospital show 
that the veteran was admitted in September 1984 due to an 
extruded L5 left disc.  He underwent surgery to remove the 
extruded disc.  Tests performed during this hospitalization 
included a liver/spleen scan showing a normal liver and a 
spleen on the upper limits of normal size.  These findings 
were compatible with hepatocellular dysfunction.  A renogram 
was also performed revealing normal results.  

On file is a September 1998 private medical record from The 
Stern Cardiovascular Center regarding the veteran's heart 
condition.  

Private office notes from Van Burham, M.D., dated from 1998 
to 2000, are devoid of complaints or treatment related to 
prostate problems.

In September 2000, the veteran filed a claim for disabilities 
that did not include prostate problems.

The claims file contains VA cardiology records showing 
treatment in 2004 and 2005.  These records are devoid of any 
notation regarding prostate problems.

In March 2006, the veteran filed a claim for service 
connection for prostate problems due to prolonged exposure to 
"ordinance".  

The veteran reported on a May 2006 statement (VA Form 21-
4138) that "The prolonged exposure to ordinance [was] 
possible radiation exposure".  He reported the dates of 1960 
to 1962 in Fort Lewis, Washington, and from 1962 to 1966 with 
the 479th Ordinance Company (Ammo) in Clarksdale, 
Mississippi.  

The claims file contains a radiation risk activity 
information sheet dated, but not signed, in July 2006.  On 
this sheet the veteran stated that the date and place of 
testing was in the Pacific Ocean in 1962.  He also stated 
that at the time of exposure he was assigned to the 4th 
Infantry Division/Combat Support in Ft. Lewis, Washington.  
He further indicated that he was 10 miles from the center of 
ground zero at the time of explosion and initially remained 
in the explosion area for four hours.  He added that the wind 
had changed in his direction at the time.  

In July 2006, the RO requested the National Personnel Records 
Center (NPRC) to provide service personnel records to confirm 
the veteran's radiation risk.  In August 2006, the NPRC 
responded by providing the veteran's DA Form 20.  This form 
does not indicate that the veteran was exposed to radiation 
during active duty.

VA outpatient records dated from July 2006 to April 2008 
include benign prostatic hypertrophy in his medical history 
and show that he was being prescribed Terazosin.  

During a Board hearing in September 2008, the veteran 
testified that his prostate problem began four or five years 
earlier.  With respect to radiation exposure, the veteran 
said that no one ever told him that his duties working with 
ordinance in an ammunition dump exposed him to radiation, but 
he thinks that the ordinance material he handled may have 
been radioactive.  He explained that many years after service 
he sought treatment for a rash on his legs and arms and 
thought that this had to be from radiation, though he 
acknowledged that the doctor never said anything to him about 
radiation exposure.  He went on to testify that no doctor had 
told him that his prostate problems were related to ionizing 
radiation.



III.  Analysis

Pertinent criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffered from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for disability based on exposure to 
ionizing radiation can be demonstrated by three different 
methods.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  
First, there are certain types of cancer that are 
presumptively service- connected when they occur in 
"radiation-exposed veterans." 38 U.S.C.A. § 1112(c); 38 
C.F.R. § 3.309(d).  This category of "radiation-exposed 
veterans includes those veterans who participated in a 
"radiation-risk activity."  Such activities include 
participation during the official operational period of an 
atmospheric nuclear test or the occupation of Hiroshima or 
Nagasaki, Japan, by United States forces during the period 
beginning on August 6, 1945, and ending on July 1, 1946.

Diseases presumptively service connected for radiation-
exposed veterans under the provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d) are:  leukemia (other than 
chronic lymphocytic leukemia), cancer of the thyroid, cancer 
of the breast, cancer of the pharynx, cancer of the stomach, 
cancer of the small intestine, cancer of the pancreas, 
multiple myeloma, lymphomas (except Hodgkin's disease), 
cancer of the bile ducts, cancer of the gall bladder, primary 
liver cancer (except if cirrhosis or hepatitis B is 
indicated), cancer of the salivary gland, cancer of the 
urinary tract, bronchiolo-alveolar carcinoma, cancer of the 
bone, cancer of the brain, cancer of the colon, cancer of the 
lung, and cancer of the ovary.  38 U.S.C.A. § 1112(c)(2); 
38 C.F.R. § 3.309(d)(2).

Second, "radiogenic diseases" may be service connected, 
provided that certain conditions are met, pursuant to 38 
C.F.R. § 3.311.  To consider a claim under § 3.311, the 
evidence must show the following:  (1) the veteran was 
exposed to ionizing radiation in service; (2) he subsequently 
developed a radiogenic disease; and (3) such disease first 
became manifest within a period specified by the regulation.  
38 C.F.R. § 3.311(b).  If any of the foregoing three 
requirements has not been met, service connection for a 
disease claimed as secondary to exposure to ionizing 
radiation cannot be granted under 38 C.F.R. § 3.311. 38 
C.F.R. § 3.311(b)(1)(iii).  For purposes of 38 C.F.R. § 
3.311, the term "radiogenic disease" means a disease that may 
be induced by ionizing radiation.  38 C.F.R. § 3.311(b)(2).

The regulation states that the term radiogenic disease shall 
include:  (i) All forms of leukemia except chronic lymphatic 
(lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast 
cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; 
(vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach 
cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) 
Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary 
gland cancer; (xv) Multiple myeloma; (xvi) Posterior 
subcapsular cataracts; (xvii) Non-malignant thyroid nodular 
disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; 
(xx) Tumors of the brain and central nervous system; (xxi) 
Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's 
disease; (xxiii) Prostate cancer; and (xxiv) Any other 
cancer. 38 C.F.R. § 3.311(b)(2).

Third, service connection may be granted under 38 C.F.R. § 
3.303(d) when it is established that the disease diagnosed 
after discharge is the result of exposure to ionizing 
radiation during active service.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).



Discussion

In the present case, the veteran contends that he developed a 
prostate disability as a result of exposure to radiation 
while serving in an ammunition facility in Fort Lewis, 
Washington, in 1962. 

In October 2006, the RO determined that there was no record 
of the veteran's exposure to radiation in service.  The RO 
based this determination on the fact that there is no 
evidence that atmospheric exposure was conducted at Fort 
Lewis, Washington, pursuant to VA regulations.  The Board 
agrees.  There is simply no evidence that the veteran was 
exposed to radiation in service, other than the veteran's 
assertions that he may have been exposed to radiation while 
handling ammunition.  A request to the NPRC to provide 
information regarding radiation risk activity involving the 
veteran did not reveal any evidence of such a risk.  The 
veteran based his assertion of radiation exposure on the fact 
that he was treated for a skin rash many years after service 
and that this must have been due to radiation; however, he 
also acknowledged that he was never told by a physician that 
the rash was related to ionizing radiation, nor did he 
remember what the skin rash was.  It is thus evident based on 
the facts of this case that the veteran's assertion that he 
may have been exposed to radiation is no more than 
conjecture.

Based on the foregoing, the Board confirms that the veteran 
does not fall within the category of "radiation-exposed 
veterans" and thus does not meet the provisions for 
presumptive service connection under 38 U.S.C.A. § 
1112(c)(2); 3 C.F.R. § 3.309(d)(2).

The second method involves claims based on "radiogenic 
diseases."  Prostate cancer is listed as a radiogenic disease 
under 38 C.F.R. § 3.311.  That regulation provides that in 
all cases in which it is established that a radiogenic 
disease first became manifest after service, and was not 
manifest to a compensable degree within any applicable 
presumptive period as specified in 38 C.F.R. §§ 3.307, 3.309 
(2008), and it is contended the disease is a result of 
exposure to ionizing radiation in service, as is the case 
here, an assessment will be made as to the radiation dose or 
doses.  38 C.F.R. § 3.311(a).  If exposure is confirmed, the 
claim will be referred to the Under Secretary for Benefits as 
directed in 38 C.F.R. § 3.111(b)(1)(iii) for further 
disposition.

As noted above, it has been concluded that there is no record 
of the veteran's exposure to radiation.  Thus, without proof 
of exposure, entitlement to service connection under the 
second method is not warranted.  Moreover, the evidence does 
not show, nor does the veteran claim, that he has prostate 
cancer.  Rather, recent VA outpatient records dated from July 
2006 to April 2008 show that the veteran was being prescribed 
medication for benign prostatic hypertrophy.  Moreover, the 
veteran testified at the Board hearing in September 2008 that 
his diagnosis was prostate enlargement, not cancer.  

Under the third method, service connection may be established 
when the evidence supports a medical nexus between in-service 
exposure to radiation and the claimed disease.  See Combee, 
supra.

With respect to the third method, the veteran's service 
treatment records are devoid of complaints or findings 
regarding prostate problems.  In this regard, the veteran 
testified in September 2008 that his prostate problems had 
been ongoing for four or five years.  Thus, this dates the 
onset of such problems many years after service.  As noted 
above, the earliest notation of benign prostate hypertrophy 
is seen in a July 2006 VA outpatient record.  

Notwithstanding VA's requests outlined above that the veteran 
provide positive nexus opinion evidence of a link between a 
prostate disability and service, there is simply no medical 
evidence that supports a link to service. 
While the Board does not doubt the sincerity of the veteran's 
belief that his benign prostatic hypertrophy is related to 
service, to include exposure to radiation, there is simply no 
competent, credible medical evidence that supports his claim.  
The appellant's assertions cannot be afforded probative 
weight in the absence of evidence that he has the expertise 
to render opinions about medical matters.  Where the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992). The evidence does not reflect that the veteran 
possesses medical knowledge which would render his opinion as 
to etiology and a medical diagnosis competent.

Based on the foregoing, the preponderance of the evidence is 
against the veteran's claim that he was exposed to ionizing 
radiation, which in turn caused his benign prostatic 
hypertrophy.  38 U.S.C.A. § 1112(c); 38 C.F.R. §§ 3.309(d), 
3.311.  Moreover, the Board finds that the competent medical 
evidence does not relate benign prostatic hypertrophy to his 
period of active duty service.  38 U.S.C.A. §§ 1110, 1112; 38 
C.F.R. §§ 3.303, 3.307, 3.309.  As such, the benefit of the 
doubt provision does not apply in this case and the veteran's 
claims of entitlement to service connection for a prostate 
disability, diagnosed as benign prostatic hypertrophy, must 
be denied.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for benign prostatic 
hypertrophy, claimed as secondary to exposure to radiation, 
is denied.


REMAND

In addition to claiming that he has a chronic cough 
disability related to exposure to radiation, the veteran also 
contends that his cough began in service, around the time he 
began getting headaches.  He acknowledged that he was never 
treated for his chronic cough in service (although he was 
seen for headaches), but testified that he complained of a 
chronic cough when he was separated from service in 1962.  He 
also testified that he was hospitalized at a private hospital 
for chronic cough while in the Reserves, which was at some 
point between 1962 and 1966.  He said that the name of the 
hospital at the time of his hospitalization was Coahoma 
County Hospital, but that the name had since been changed to 
Northwest Regional Medical Center.  

Consideration of the veteran's claim for service connection 
for a chronic cough disability, claimed as secondary to 
radiation exposure, includes the provision of 3.303(b).  This 
provision provides that with chronic disease shown as such in 
service (or within the presumptive period under § 3.307) so 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This provision further provides that when the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.  

A review of the veteran's claims file reveals that the 
hospital records identified above regarding treatment for a 
chronic cough are not on file.  In this regard, the veteran 
testified in September 2008 that he was told he could not 
have these records, but that he did sign a document allowing 
the VA medical center (VAMC) in Memphis, Tennessee to obtain 
them.  He also testified that he did not know if the VAMC in 
Memphis actually had these records, but that it should.  
Although the claims file contains VA outpatient records from 
the VAMC in Memphis, Tennessee, beginning in 2005, such 
records do not include private hospital records.  In view of 
the possible relevance that these identified medical records 
may have to this claim, an attempt must be made to obtain 
them.  38 U.S.C.A. § 5103A(b).  An attempt should also be 
made to obtain any additional outstanding records pertinent 
to this claim.  Id.

The Board regrets that a remand of this matter will further 
delay a final decision in the claim on appeal, but finds that 
such action is necessary to ensure that the appellant is 
afforded full due process of law.  See 38 C.F.R. § 20.1304(c) 
(2008); Bernard v. Brown, 4 Vet App 384 (1993).

Accordingly, the case is REMANDED for the following action:

1.  Obtain medical records from the 
veteran's hospitalization in the 1960s at 
Coahoma County Hospital (presently known 
as Northwest Regional Medical Center).  
The request for these records should be 
documented and made to the VAMC in 
Memphis, TN, as well as the hospital 
itself. 

2.  Ask the veteran to identify all other 
medical providers, VA and non-VA, who have 
treated him for his chronic cough from 
1962 to present.  Copies of any 
outstanding medical treatment records from 
the identified providers should be 
obtained and associated with the claims 
file. 

3.  Thereafter, if any additional 
development is deemed necessary, such as a 
VA examination, such development should be 
undertaken.

4.  The RO should then review the claims 
file.  If the benefit being sought cannot 
be granted, the appellant should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond before the claims 
file is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


